Per Curiam.—
An acknowledgment of a debt, to prevent the operation of the statute of limitations, must, at least, be consistent with a promise to pay.! This is the law in Pennsylvania. 'The acknowledgment in defendant’s petition for the benefit of the insolvent laws is not of this character, for the very basis on which an insolvent asks his discharge is that he is unable to pay *426Ins debts. How this can be tortured into a promise to pay, or as being consistent with such a promise, we are at á loss to discover.
Judgment for defendant.